

	

		III

		109th CONGRESS

		1st Session

		S. RES. 193

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Lugar, Mr. Biden,

			 Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Bingaman, Mr.

			 Bond, Mrs. Boxer,

			 Mr. Brownback, Mr. Bunning, Mr.

			 Burns, Mr. Burr,

			 Mr. Byrd, Ms.

			 Cantwell, Mr. Carper,

			 Mr. Chafee, Mr.

			 Chambliss, Mrs. Clinton,

			 Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Martinez, Mr. McCain,

			 Mr. McConnell, Ms. Mikulski, Ms.

			 Murkowski, Mrs. Murray,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Obama, Mr.

			 Pryor, Mr. Reed,

			 Mr. Roberts, Mr. Rockefeller, Mr.

			 Salazar, Mr. Santorum,

			 Mr. Sarbanes, Mr. Schumer, Mr.

			 Sessions, Mr. Shelby,

			 Mr. Smith, Ms.

			 Snowe, Mr. Specter,

			 Ms. Stabenow, Mr. Stevens, Mr.

			 Sununu, Mr. Talent,

			 Mr. Thomas, Mr.

			 Thune, Mr. Vitter,

			 Mr. Voinovich, Mr. Warner, and Mr.

			 Wyden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Expressing sympathy for the people of the

		  United Kingdom in the aftermath of the deadly terrorist attacks on London on

		  July 7, 2005.

	

	

		Whereas

			 the United States and a broad international coalition have been engaged in a

			 Global War on Terrorism since the terrorist attacks in Washington, D.C., New

			 York, and Pennsylvania that occurred on September 11, 2001;

		Whereas

			 the people and Governments of the United States and the United Kingdom enjoy a

			 deep and enduring friendship undergirded by shared history, language, and

			 values;

		Whereas

			 the United Kingdom has been a strong and steadfast ally to the United States

			 through two World Wars, the Cold War, the Gulf War, and the Global War on

			 Terrorism, including the wars in Afghanistan and Iraq;

		Whereas

			 terrorists have planned and conducted attacks around the world during the four

			 years after the Global War on Terrorism began in 2001, most notably the bombing

			 of a night club on the Indonesian island of Bali on October 12, 2002 that

			 killed 202 people and injured an additional 209, the bombings of two synagogues

			 and the British Embassy in Istanbul, Turkey in November 2003, in which 56

			 people were killed and over 450 injured, and the bombing of the train system in

			 Madrid, Spain on March 11, 2004 that killed more than 190 people and injured

			 approximately 1,500;

		Whereas

			 on July 7, 2005, a series of four explosions struck the London public

			 transportation system during the morning rush hour, killing at least 49

			 innocent civilians and injuring approximately 700 others;

		Whereas

			 a previously unknown terrorist group claimed responsibility for the attacks in

			 the name of al Qaeda;

		Whereas

			 the terrorist attacks in London coincided with the opening of the G-8 Summit in

			 Gleneagles, Scotland, a Summit committed to bringing help and hope to the

			 poorest countries of the world;

		Whereas

			 President Bush immediately condemned the terrorist attacks and extended the

			 heartfelt condolences of the people of the United States to the

			 people of the United Kingdom;

		Whereas

			 Prime Minister Tony Blair vowed, on behalf of the United Kingdom and the world

			 leaders attending the G-8 Summit in Gleneagles, Scotland, to remain steadfast

			 and strong in the fight against terrorism, stating, All of our countries

			 have suffered from the impact of terrorism. Those responsible have no respect

			 for human life. We are united in our resolve to confront and defeat this

			 terrorism that is not an attack on one nation, but all nations and on civilized

			 people everywhere. . . . It's important . . . that those engaged in terrorism

			 realize that our determination to defend our values and our way of life is

			 greater than their determination to cause death and destruction to innocent

			 people in a desire to impose extremism on the world, and declared,

			 We shall prevail, and [the terrorists] shall not;

		Whereas

			 the North Atlantic Council, the governing body of the North Atlantic Treaty

			 Organization, after meeting in an extraordinary session, reaffirmed the

			 determination of the members of the North Atlantic Treaty Organization to

			 combat the scourge of terrorism and defend the values of freedom, tolerance,

			 and democracy using all available means;

		Whereas

			 world leaders attending the G-8 Summit in Gleneagles, Scotland expressed

			 condolences to the people of the United Kingdom and issued a joint statement to

			 condemn utterly these barbaric attacks; and

		Whereas

			 Prime Minister Tony Blair, speaking on behalf of the world leaders attending

			 the G-8 Summit in Gleneagles, Scotland, declared, We are united in the

			 resolve to defeat terrorism, which is not an attack on one

			 nation, but on all nations: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses deepest sympathies and

			 condolences to the people of the United Kingdom and the victims and their

			 families for the heinous terrorist attacks that occurred in London on July 7,

			 2005;

			(2)condemns these barbaric and unwarranted

			 attacks on the innocent people of London;

			(3)expresses strong and continued solidarity

			 with the people of the United Kingdom and pledges to remain

			 shoulder-to-shoulder with the people of the United Kingdom to bring the

			 terrorists responsible for these brutal attacks to justice; and

			(4)calls upon the international community to

			 renew and strengthen efforts to—

				(A)defeat terrorists by dismantling terrorist

			 networks and exposing the violent and nihilistic ideology of terrorism;

				(B)increase international cooperation to

			 advance personal and religious freedoms, ethnic and racial tolerance, political

			 liberty and pluralism, and economic prosperity; and

				(C)combat the social injustice, oppression,

			 poverty, and extremism that breeds terrorism.

				

